
	
		II
		111th CONGRESS
		1st Session
		S. 1896
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2009
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on stainless steel
		  single-piece exhaust gas manifolds.
	
	
		1.Stainless steel single-piece
			 exhaust gas manifolds
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Cast stainless steel single-piece exhaust gas manifolds,
						suitable for use solely or principally with spark-ignition internal combustion
						engines and certified by the importer as capable of withstanding exhaust gas
						temperatures of 900 degrees Centigrade or higher (provided for in subheading
						8409.91.50)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
